Title: John Adams to Abigail Adams, 19 May 1794
From: Adams, John
To: Adams, Abigail


          
            My dearest Friend
            Philadelphia May 19. 1794
          
          I have this morning recd your kind Letters of 10 & 11th. of May.— You mention Land bought by Dr Phipps which you had mentioned to me: but I have not recd any Letter from you which hinted at any Land— By this I fear I lost a Letter last monday by some fault in the Post.— however I want no more land at present.
          A Pew I should like to have, and a double one too if possible.— I shall leave you & my Brother to continue the Business as well as you can.
          The Weather is at least as dry here as with you— The Seasons of Rain seem to be past. such a Succession of dry Years, no man remembers.
          My honoured Mother, I fear, will not Stay with Us long. Dr Welsh writes me discouragingly about her. My Duty to her.—
          The Joke about V. Presidency is but a Joke, I believe— The Man was tickled with his Pro temship, but I dont credit the other Insinuation— He has not been so Steady however this session, as usual.
          My Brother will not vote for War, I hope before it is necessary as well as just. Great is the Guilt of unnecessary War.
          I have not a doubt but the farm has been well governed.— I wish the State and the Nation may be as well conducted.
          I cannot expect with any Confidence to see you before the 10th. of June.— I will sooner if I can.
          I lament the Death of a promising, ingenious Youth in Dr Bracket: My Uncle Howard was a shock of Corn fully ripe.— My Aunt and my Mother must soon be gathered.— and then there will be no body before me.
          The World is a Riddle, which Death, I hope will unravel.— Amidst all the Tryals I have gone through I have much to be grateful for— good Parents, an excellent Wife, and promising Children—tolerable Health upon the whole and competent fortune.— Success, almost without Example, in a dangerous dreadful Revolution, and Still hopes of better Times.—
          I am most earnestly yours
          
            J. A.
          
        